DETAILED ACTION
Election/Restrictions
Upon further consideration by the examiner, the restriction requirement (mailed on August 17, 2021) has been withdrawn.  There are two main reasons for this.  The first being that the three groups of inventions are no longer applicable as a result of the amendment filed as part of the latest submission.  The second being that during the search and examination of Claims 1 through 9, there was no undue burden to search and examine Claims 10, 16, 19, 20 and 21.  Accordingly, Claims 1 through 10, 16 and 19 through 21 are pending below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 10, 16 and 19 through 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps are:  In Claim 1, that the mandrel is included as part of the step of “inserting the stator into an electrical machine housing mold” (line 12).
It is clear from the specification (pages 20, 21) that when the stator (18) is inserted into the electrical housing mold (100, Fig. 11), the mandrel (108) is inserted within the electrical housing mold along with the stator.  In Claim 1, the step of .

Allowable Subject Matter
Claims 1 through 10, 16 and 19 through 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.  The closest prior art reference is directed to WO 2018/005348 (hereinafter “WO’348”).  
WO’348 discloses a method of manufacturing a polymeric electrical machine (see Fig. 8) comprising:
manufacturing a stator (218) including a laminated stator core (230) and a plurality of windings (220) including winding overhangs extending from the laminated stator core;
inserting the stator into an electrical machine housing mold (p. 15);
molding a polymeric electrical machine housing (222) including a stator band (234) with an integral non-drive end endplate (236) using the polymeric material and the electrical machine housing mold, wherein the molding of the polymeric housing includes overmolding the stator with the winding overhangs within the stator band;
molding a drive end endplate (238) using the polymeric material and the drive end endplate mold, 

installing the drive end endplate onto the polymeric electrical machine housing (Fig. 8).
WO’348 does not teach:
applying a surface treatment to the laminated stator core, the surface treatment being constructed to reduce defects at an interface between a polymeric material and the laminated stator core and enhance adherence between the polymeric material and the laminated stator core;
mounting the stator onto a mandrel, the mandrel being constructed to have a fit with an inside of the laminated stator core sized to prevent a flow of the polymeric material between the laminated stator core and the mandrel; and
forming a plurality of polymeric ribs in the drive end endplate.
To modify WO’348 by adding such features would not be obvious to one of ordinary skill in the art because to do so would destroy the overall manufacturing process of WO’348.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)  U.S. Publication 2014/0333158 to Tamaki discloses a method for manufacturing a polymeric electrical machine that includes inserting a stator (10, in Fig. 3A) into an electrical machine housing mold (80).

c)  Japanese Patent Publication, JP 2014-118950, discloses installing a rotor assembly (41, in Fig. 1) into a polymeric electrical machine housing (2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896